Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED FINAL ACTION
Status of Claims
Claims 1-4 are withdrawn.  Claims 5, 6, 10, 19-21 and 23-34 are cancelled.  Claims 37 and 38 are new.  Claims 7-9 and 11-18 were previously presented.  Claim 7 and 22 are currently amended.  Claims 1-4, 7-9, 11-18, 22 and 35-38 are pending.  Claims 7-9, 11-18, 22 and 35-38 are examined on the merits in this Office action (OA).  The examined claims are directed to a system.
Status of Previous Objections / Rejections
At this juncture, Examiner withdraws, modifies or clarifies the previous Office action’s (OA) (i.e, 01/07/2021) claim rejections in view of one or more of amendments to the claims, Applicant’s remarks and a reconsideration of the pertinent rejections. 
Response to Amendment
In their reply dated April 6, 2021, Applicant made certain claim amendments to address one or more rejections, statements and claim interpretations of a prior Office action (OA), and/or to clarify the claim language, and/or to advance prosecution.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37 and 38 recites the limitation "the microorganism is a bacterium.”  However, claim 22 only mentions ‘one or more denitrification microorganisms,’ implying there could be either one or more than one bacteria.  Therefore, the recitations in the dependent claims can lead to confusion regarding whether claim 22 requires a single bacterium, or whether it could be more than one bacteria.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9, 11-18, 22 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20120273431) (of record) in view of Li et al. (US20160311712).
In this claim, aspects or limitations Examiner interprets as functional are italicized whereas aspects interpreted as structural components are bolded.  See Claim Interpretation section in OA of January 7, 2021, which Examiner applies herein.  The below patentability analysis will provide one or more interpretations and claim mappings of the claimed structures and limitations although other interpretations may be possible.
In the below patentability analysis, the Office has applied the broadest reasonable interpretation (BRI) consistent with the specification.  However, specific limitations from the specification were not read into the claims.  See MPEP §§2111, 2173.01 I.  Unless otherwise specified, any citation to Applicant’s specification will generally refer to the original and any substitute or amended specification rather than a published application.
Regarding claims 7-9, 11-18, 22, 37 and 38, Huang discloses a zero-valent iron treatment system for reducing the concentration of a contaminant in a nitrate-containing water, (Abstract, [0003], [0036]), the system comprising 
a zero-valent iron composite suspended within a fluidized bed reactor ([0011], [0041], [0043], [0057], [0062], [0067], where Huang mentions the potential use of a reactor system and sustaining the reaction in that system), and
wherein the zero-valent iron composite comprises 
(a) a reactive solid powder comprising zero-valent iron (ZVI) and one or more iron oxide minerals in contact therewith ([0007], [0055], [0065], [0067], where Huang mentions that certain powder forms of zero-valent iron achieves satisfactory removal efficiency), and 
(b) ferrous iron (Huang, [0007], [0019]-[0021], [0028], [0036]). 
[This is independent claim 22]
Huang mentions that one can use supplementary materials, additives and solids, including a sulfide, iron sulfide or pyrite ([0035], [0036], [0059], [0083]).
Therefore, Huang discloses the system except wherein the system comprises
a combination of one or more denitrification microorganisms and the zero-valent iron composite; and
the system effectively treats the nitrate-containing water without the production of ammonia.
However, at the time of the invention, the use of biological denitrification where nitrate is converted to nitrogen gas without production of ammonia or ammonium was known.
For example, Li et al. (Li) discloses an advanced wastewater treatment, and more specifically, to a natural pyrrhotite biofilter and a method for utilizing same to synchronously remove nitrate-nitrogen and phosphorus from water.  The method takes pyrrhotite as the electron donor to help sulfur-based autotrophic denitrifying bacteria reduce nitrates into nitrogen gas, and utilizes pyrrhotite and its oxidates to eliminate phosphorus through adsorption and chemical precipitation (Abstract).  During the operation, Thiobacillus denitrificans, by taking the Thiobacillus denitrificans and the pyrrhotite itself can remove phosphorus in water through adsorption and chemical precipitation ([0008]).  Li thus teaches a biological denitrification process that effectively treats nitrate-containing water without the production of ammonia.
Li mentions use of pyrrhotite in a biofilter.  Pyrrhotite is an iron sulfide related to pyrite or sometimes called magnetic pyrite.
Therefore, regarding items i) and ii) above, at the time of the effective filing of the claimed invention, in a system designed to reduce water contamination and with the knowledge that the water contains nitrates that may be reduced to intermediary contaminants such as nitrites and ammonia, it would have been obvious to one of ordinary skill in the art to employ as part of the system, any known supplemental means of reducing contaminants and treating contaminated water, including the specific use of a type of biological denitrification that directly reduces nitrates to nitrogen gas without limited possibility of intermediate contaminants such as ammonia, via use of known denitrification microorganisms with that capability, as exemplified in Li, where such microorganisms could reasonably be combined with the existing zero-valent iron composite as a suspension in the fluidized bed reactor.
Additional Disclosures Included: Claim 7: The microorganism may be the microorganism is selected from the group consisting of Pseudomonas denitrificans, Pseudomonas aeruginosa, Pseudomonas perfectomarinus, Pseudomonas stutzeri, Pseudomonas aureofaciens, Pseudomonas mendocina, Pseudomonas fluorescens, Alcaligenes faecalis, Thiobacillus denitrificans, Paracoccos denitrificans (Micrococcus denitrificans), Microvirgula aerodenitrificans, and Thaurea mechernichensis, and mixtures thereof; Claim 8: The reactive solid is prepared by treating zero-valent iron with a solution comprising a dissolved oxidant and Claim 9: The dissolved oxidant is nitrate (Huang, [0040], [0053], [0060]-[0063]); Claim 11: The one or more iron oxide minerals of the reactive solid comprise magnetite (Huang, [0036], [0042], [0051); Claim 12: The contaminant is selected from the group consisting of a metal compound, metal ion, metalloid, oxyanion, chlorinated organic compound, or a combination thereof (Huang, Abstract, [0027], [0036], [0052], [0078], [0096]); Claim 13: The contaminant is selected from the group consisting of an arsenic compound, an aluminum compound, an antimony compound, a beryllium compound, a mercury compound, a selenium compound, a cobalt compound, a lead compound, a cadmium compound, a chromium compound, a silver compound, a zinc compound, a nickel compound, a molybdenum compound, a thallium compound, a vanadium compound, an arsenic ion, an aluminum ion, an antimony ion, a beryllium ion, a mercury ion, a selenium ion, a cobalt ion, a lead ion, a cadmium ion, a chromium ion, a silver ion, a zinc ion, a nickel ion, a molybdenum ion, a thallium ion, a vanadium ion, borates, nitrates, bromates, iodates, periodates, trichloroethylene, dissolved silica, and combinations thereof (Huang, [0036], [0098]); Claim 14: The contaminant is nitrate (Huang, [0036], [0098]); Claim 15: The contaminant is a selenium compound or a selenium ion (Huang, [0004], [0097], [0098]); Claim 16: The contaminant is a selenium species are selected from the group consisting of selenate (Se6+), selenite (Se4+), and selenide (Se-2) species, and mixtures thereof (Huang, [0004], [0067], [0096], [0098], [0217], [0278]); Claim 17: The contaminant is a selenium species are selected from the group consisting of a selenate, a selenite, selenocyanate, selenomethionine, and methylselenic acid (Huang, [0004], [0067], [0096], [0098], [0155]); Claim 18: The water comprising one or more contaminants is selected from flue gas Claim 37: The microorganism is a bacterium (Li, [0008], [0017]); and Claim 38: The microorganism is an anoxic bacterium (Li, [0003]).

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US20120273431) in view of Li et al. (US20160311712), further in view of Theodore (US20120217202) and Peng (US20100314311). 
Regarding claims 35 and 36, Huang and Li combined discloses The system of claim 22, except wherein the system further comprises a carbon source selected from acetic acid or acetate.
Li states that in traditional denitrification processes, the operation depends upon biodegradable organic substances, and when biodegradable organic substances in the water is insufficient (namely, low C/N ratio), it is necessary to add methanol and other organic substances into water to achieve good effect in nitrogen and phosphorus removal
Theodore discloses A method of conditioning, separating, drying, and comminuting sulfurous acid treated wastewater suspended solids for addition to aerobic and anaerobic digesters to provide electron donor carbon and sulfur compounds to increase the removal rate of ammonia, nitrates/nitrites, and BOD compounds (Abstract).  Theodore notes that at death phase, bacteria run out of nutrients and die ([0028]).  According to Theodore, to accelerate denitrification, it may be necessary to continually supply growth nutrients for denitrifying bacteria.  In some wastewater treatment plants, one can use small amounts of methanol, ethanol, acetate or proprietary products ([0031]).

One can obtain the amount of organic carbon source needed by HAOB to produce different ammonia oxidation products and achieve certain products ratio ([0087]).  The method uses heterotrophic bacterial culture and organic carbon sources such as organic acid or their corresponding salts including, anhydrous acetic acid, sodium acetate, pyruvic acid or their mixtures ([0093]).  An external organic carbon source is requisite for the metabolism of HAOB, especially highly active nitrite-forming heterotrophs that oxidize ammonia to nitrite ([0093]).
Thus, when the claimed invention was effectively filed, an ordinarily skilled artisan would have found it obvious to use any appropriate nutrient source, including known sources such as acetate, as an additional or supplementary nutrient or food source for the denitrifying microorganisms (Theodore, [0031]).  Additionally, to the extent that one also uses alternate denitrifying bacteria in the system, and to mitigate the possibility of residual ammonia in the water, one can use acetic acid or acetate as a carbon source at an appropriate ratio (Peng, [0084]).
Additional Disclosure Included: Claim 36: The carbon source is acetic acid introduced  at a carbon to nitrogen (C/N) molar ratio of 1.4 (Li mentions the possibility of a low C/N ratio ([0022], [0023]) and it would have been an obvious design choice to use a suitable carbon source with an appropriate molar ratio such as 1.4).

Response to Arguments
	Applicant’s arguments filed 04-06-2021 have been fully considered.  In view of the claim amendments and Applicant’s remarks, Examiner has modified and attempted to clarify the rejections such that one or more arguments may no longer be applicable.  Examiner will address below the arguments found to be unpersuasive, irrelevant or inapplicable with respect to said amended claims.
	Most of Applicant’s arguments appear to be related to the Alvarez reference.  Since Examiner uses alternate references in this OA, most of the arguments appear to be moot at this juncture.  
Applicant states that based on Alvarez’ teaching, one would not look into adding bacteria directly to a reactor with activated iron powder, such as the reactor disclosed by Huang.  However, in this OA, Examiner employs different rationales to combine with Huang, based on alternate references, and believes there is sufficient motivation to combine and to add the denitrifying bacteria directly to a reactor such as disclosed by Huang.
Examiner has added prior art and has modified the rationales with respect to any new or added/amended limitations.  As such, Examiner believes all claim limitations as well as each of Applicant’s relevant arguments are fully and properly addressed either in this section or in the modified patentability analysis above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any substantive e-mail communication.  Since one may use an electronic signature with this i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012). 
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/HAYDEN BREWSTER/